ORDER
PER CURIAM.
Roger Graefser (“Movant”) appeals the motion court’s denial of his Rule 24.035 amended motion for post-conviction relief without an evidentiary hearing. Movant contends that the motion court clearly erred by denying his motion without an evidentiary hearing because his plea counsel rendered ineffective assistance by failing to explain a “blind plea” and the attendant consequences of such a plea, and that but for his plea counsel’s ineffective performance he would have proceeded to trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).